                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JANET MENIFEE,                                     Case No. 19-cv-06346-JSC
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE: DEFENDANT’S
                                                  v.                                          ADMINISTRATIVE MOTION TO
                                   9
                                                                                              STAY PROCEEDINGS
                                  10       DOORDASH, INC.,
                                                                                              Re: Dkt. No. 19
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Janet Menifee sues her employer DoorDash, Inc. (“Defendant” or “DoorDash”) alleging

                                  14   various wage-and-hour violations under federal and state law. (Dkt. No. 17.)1 Now before the

                                  15   Court is Defendant’s administrative motion to stay this action pending final approval of a class

                                  16   settlement in Marciano v. DoorDash, Inc., No. CGC-18-567869 (S.F. Super. Ct.).2 (Dkt. No. 19.)

                                  17   Plaintiff opposes the motion. (Dkt. No. 21.) After careful consideration of the parties’ briefing,

                                  18   the Court DENIES Defendant’s motion for the reasons stated below.

                                  19          The plaintiff in Marciano filed its motion for preliminary approval of a class settlement on

                                  20   November 21, 2019. (Dkt. No. 19 at 2.) There is no dispute that the claims in Marciano overlap

                                  21   with the claims in this action. However, this is an individual action and Plaintiff has submitted a

                                  22   sworn declaration that she has “reviewed the proposed settlement and discussed it with [her]

                                  23   attorneys and do[es] not want to participate in it.” (Dkt. No. 21-1 at ¶ 5.) Further, Plaintiff attests

                                  24   that “[i]f the proposed settlement had been granted preliminary approval, [she] would opt out of

                                  25   it.” (Id.) Plaintiff attests that one of her “primary goals in this lawsuit is to obtain an injunction

                                  26
                                  27
                                       1
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                       2
                                  28     Both parties have consented to magistrate jurisdiction pursuant to 28 U.S.C. § 636(c). (Dkt. Nos.
                                       10 & 11.)
                                   1   requiring DoorDash to pay [her] properly as an employee in the future, [and] the settlement would

                                   2   not require DoorDash to do [that].” (Id. at ¶ 6.) Plaintiff’s opposition asserts that the only reason

                                   3   she “has not already opted out of the settlement is that the settlement has not yet been approved.”

                                   4   (Dkt. No. 21 at 3.) In other words, Plaintiff will opt out of the settlement if and when it is

                                   5   approved. Because Plaintiff will not participate in the class settlement, the outcome in Marciano

                                   6   has no bearing on this case and Defendant will have to litigate this action regardless.

                                   7          Accordingly, the Court denies Defendant’s administrative motion to stay proceedings.

                                   8          This Order disposes of Docket No. 19.

                                   9          IT IS SO ORDERED.

                                  10   Dated: January 15, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     JACQUELINE SCOTT CORLEY
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
